Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 6/10/2022.  At this point claims 1-3, 6, 8-10 and 19 are pending in the instant application.


Response to Arguments
Applicant’s arguments, filed 6/10/2022, with respect to the 103 rejections of the independent claims have been fully considered and are persuasive.  The rejections have been withdrawn. 

Election/Restrictions
Claims 1-3, 6, 8-10 and 19 are allowable. Claims 12-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 8/23/2022, is hereby withdrawn and claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	REASONS FOR ALLOWANCE
Claims 1-3, 8-10 and 12-19 are allowed.
The prior art of record of Krauss (US 2018/0227246) discloses accessing virtual memory pools with the use of a translation table. Morris (US 2008/0086620) discloses updating translation tables with new entries and notifying network computers regarding the update. However, none of the prior art of record anticipates nor renders obvious the claim limitations directed towards the creation of new translation table entries comprising an address of one of the computing machines, the physical location, and the segment of data and the notification of other computing machines to update their copies of the translation table with said information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CONCLUSION
	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137